Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Speices 1, Sub-Species 2 (Claims 3-5, 7, 9-13, 15-18, 22-23, 25-39, 42-49 and 51) in the reply filed on 12/14/20 is acknowledged.
Information Disclosure Statement
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449s.
	The numerous references and materials listed on the submitted 60 sheets of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
	Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from among the information disclosure(s) submitted that are "material," applicants should make that reference known to the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9-13, 18, 22-23, 25-36, 38-39, 42-44 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0016902 to Pepe et al in view of US 10,802,236 to Kowalczek et al.
Pepe discloses in the abstract and figures 1-5, a multi-port comprising: 
at least one connection port (222) disposed on the multiport with the at least one connection port comprising an optical connector opening extending from an 
at least one modular adapter sub-assembly (the entire adapter 220); 
at least one securing feature (125) being associated with the connection port passageway; and 
at least one securing feature resilient member for biasing a portion of the at least one securing feature (150, 154; paragraph 55).
As to claims 4 and 9-11, the securing feature translates (when the feature is depressed, it releases the connector).
As to claim 5, the feature is biased with a spring (paragraph 55). 
As to claim 12, when the connector is inserted, the securing feature engages depressions in the connector housing thereby “locking” it within the adapter port.
As to claims 13 and 22-23, the locking feature has a ramp (215a; figure 5A).
Claim 18 is a combination of the above (translation between open and retained positions and is biased).
Claims 27-29 relate to optical fiber being routed within (connecter is inserted and end fiber portion 312 communicates within. Also see paragraph 2).
Claims 30-31 relate to language reciting a retainer. Pepe discloses a retainer in figures 15 and 17.
As to claim 33, once inserted, the portion (340) would seal the slot.
As to claims 34-35, rear portions are disclosed (paragraph 66).
As to claim 36, SC-style connectors are disclosed (paragraph 44).

As to claim 42, the passageway is keyed (at least by square shape).
As to claim 43, a male key (lug 213) is disclosed. 
As to claim 51, LED indicators are disclosed (paragraph 93).
However, Pepe fails to explicitly disclose a shell and the disclosed modular adapter within said shell. Pepe does disclose in figure 25, that multiple disclosed adapters coupled together to form communications equipment (160). It is generally accepted to be commonplace in the art to not only make components modular, but to house multiple components within a single housing (“shell”). 
Claims 25-26 and 32 relates to a “floating” aspect of the connection port versus the adapter assembly. This is not disclosed by Pepe, but sizing the assembly within an outer shell would be common in the art.
Claim 38 relates to internal component having a splitter. 
Claim 44 relates to fiber routing within the shell.
Kowalczek discloses such a shell (figures 1-3) to house adapter arrays, splitters (148) or routing (46) within. 
It would have been obvious to one having ordinary skill in the art to recognize that Pepe discloses a single modular adapter which may be housed in a shell with components such as splitters or fiber routing such as disclosed by Kowalczek to have proper protection and to facilitate the functions disclosed in Pepe figure 25. 
Claims 7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Kowalczek (hereinafter PiK) as applied to claims above, and further in view of US 2016/0015885 to Pananen et al.

Pananen discloses such a round shape with a bore and retention feature for a connector. 
It would have been obvious to one having ordinary skill in the art to change the shape of a housing to a round one as taught by Pananen to include a bore and associated retention components to mate a pre-determined connector shape for the adapter in PiK.
Claims 37 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over PiK as applied to claims above, and further in view of US 2017/0254962 to Mueller-Schlomka et al.
PiK discloses the invention as claimed except for sealed, weatherproof components. It is noted that weatherproofing components is well known in the art.
Mueller-Schlomka discloses such a statement on weatherproofing as common (paragraph 6). 
It would have been obvious to one having ordinary skill in the art to recognize that weatherproofing and sealing components in the field is generally accepted as common as shown by Mueller-Schlomka in PiK.
Claims 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over PiK as applied to claims above.
PiK discloses the invention as claimed except for specific sizes. It is generally recognized that changing the shape or size of a component is within the level of ordinary skill in the art.
In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883